DETAILED ACTION
This Office Action is in response to RCE filed March 30, 2021.

Allowable Subject Matter
Claims 1, 5-9 and 11-14 are allowed.
Claims 1 and 8 are allowed, because Miyairi does not disclose the amended limitation “a top surface of the third insulating layer is in direct contact with a bottom surface of the source electrode and a bottom surface of the drain electrode” recited in the amended claim 1 and “a top surface of the first insulating layer is in direct contact with a bottom surface of the source electrode and a bottom surface of the drain electrode” recited in the amended claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

July 21, 2021